 1   LONGYEAR & LAVRA, LLP
     John A. Lavra, CSB No.: 114533
 2   Amanda L. McDermott, CSB No.: 253651
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: 916-974-8500
 4   Facsimile: 916-974-8510
 5   Attorneys for Defendants
     County of Sacramento, Renny Rojo,
 6   and Ulyses Dominguez
 7   JOHN L. BURRIS, Esq., SBN 69888
     PATRICK M. BUELNA, Esq., SBN 317043
 8   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
 9   7677 Oakport St., Suite 1120
     Oakland, CA 94621
10   Telephone:     (510) 839-5200
     Facsimile:     (510) 839-3882
11   Email: John.Burris@johnburrislaw.com
     Email: Patrick.Buelna@johnburrislaw.com
12
     Attorneys for Plaintiff
13
14                                 UNITED STATES DISTRICT COURT
15                               EASTERN DISTRICT OF CALIFORNIA
16
17   BILLY POWELL, an individual,                     )     Case No.: 2:18-cv-02123-JAM-DB
                                                      )
18                   Plaintiff,                       )
                                                      )
19   v.                                               )     STIPULATION FOR DISMISSAL OF
                                                      )     ENTIRE ACTION WITH PREJUDICE;
20   COUNTY OF SACRAMENTO, a municipal )
     corporation; RENNY ROJO (Badge #648),            )     ORDER
21   individually and in his official capacity as a )
     sheriff deputy for the Sacramento County         )     [Fed. R. Civ. P. 41]
22   Sheriff Department; DOMINGUEZ (Badge )
     #807), individually and in his official capacity )
23   as a sheriff deputy for the Sacramento County )
     Sheriff Department; and DOES 1-50,               )
24   inclusive.                                       )
                                                      )       Complaint Filed:     8/2/2018
25                   Defendants.                      )
26           IT IS HEREBY STIPULATED and agreed by and between Plaintiff BILLY POWELL

27   and Defendants COUNTY OF SACRAMENTO, RENNY ROJO, and ULYSES DOMINGUEZ,

28   by and through their attorneys of record, that this action be dismissed in its entirety with



     Stipulation for Dismissal of Entire Action with Prejudice; [Proposed] Order                    Page 1
 1   prejudice, pursuant to Fed. R. Civ. P. 41(a).

 2           IT IS FURTHER STIPULATED that each party is to bear their own fees and costs,

 3   including all attorneys’ fees.

 4
      Dated: November 14, 2019                        LONGYEAR & LAVRA, LLP
 5
                                                      By: ___/s/ Amanda L. McDermott___
 6                                                          JOHN A. LAVRA
                                                            AMANDA L. MCDERMOTT
 7                                                          Attorney for Defendants
 8
 9
10   DATED: November 14, 2019                          LAW OFFICES OF JOHN L. BURRIS
11                                                     By:     /s/ Patrick M. Buelna ______
                                                               JOHN L. BURRIS
12
                                                               PATRICK M. BUELNA
13                                                             Attorney for Plaintiff

14
15                                                    ORDER
16           The parties having so stipulated and agreed, IT IS HEREBY ORDERED:
17           The Complaint and all claims of Plaintiff BILLY POWELL against Defendants County
18   of Sacramento, Renny Rojo, and Ulyses Dominguez are dismissed with prejudice. Each side to
19   bear their own attorneys’ fees and costs.
20   DATED: November 14, 2019
21
                                                      /s/ John A. Mendez________________________
22                                                    The Honorable John. A. Mendez
                                                      UNITED STATES DISTRICT COURT JUDGE
23
24
25
26
27
28



     Stipulation for Dismissal of Entire Action with Prejudice; [Proposed] Order              Page 2
